Citation Nr: 0524712	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  03-18 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hip disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION


The veteran served on active duty from April 1965 to April 
1967 and from May 1991 to April 1992.  The veteran also has 
extensive service in the Florida National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.  

The Board notes that the rating decision on appeal also 
denied service connection for a low back disability and an 
increased evaluation for the veteran's cervical spine 
disability.  Although the veteran filed a notice of 
disagreement on all three issues, he filed a VA Form 9, 
Substantive Appeal, specifically limited to the issue of 
entitlement to service connection for a right hip disability.  
Therefore, the Board does not have jurisdiction over the 
other two issues.  See 38 U.S.C.A. § 7105 (West 2002).

The veteran appeared before the undersigned Veterans Law 
Judge in June 2005 at a Travel Board Hearing sitting at St. 
Petersburg.  The transcript has been associated with the 
claims file.  Based on the testimony of that hearing, the 
Board refers to the RO for proper disposition the issues of 
an increased rating for the cervical spine disability and new 
and material evidence for service connection for a low back 
disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.



REMAND

The Board notes that service connection is in effect for some 
residuals of a March 1992 motor vehicle accident, namely a 
cervical spine disability.  In the veteran's June 2005 
hearing before the undersigned, he testified to seeking 
treatment from a private facility (Orange Park Medical 
Center) for his right hip.  Specifically, he stated that in 
1996, a doctor there told him that he had calcifications on 
the lower pelvis that were possibly related to the trauma he 
experienced in the 1992 accident.  The record reveals that 
the veteran has not executed a consent to release medical 
information on behalf of this facility, though he has, on his 
own, submitted records from there, dated from November 2000 
to January 2001.  The RO should request records from this 
facility dating from 1992 to 2000.

Additionally, the veteran underwent VA orthopedic examination 
in October 2001, at which time a diagnosis of trochanteric 
(hip) bursitis was noted.  Subsequent records reveal 
degenerative joint disease in the right hip.  No opinion has 
been offered, however, regarding the etiology of the hip 
disability.  Because the veteran has a current disability 
which may have stemmed from an incident in service (the 1992 
accident), a medical opinion must be sought.  See 38 C.F.R. 
§ 3.159 (2004).  

In view of the foregoing, the Board must remand this case.  
While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, this matter 
is remanded to the RO via the Appeals Management Center in 
Washington, D.C. for the following:

1.  The RO should request the veteran to 
"provide any evidence in [his] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

2.  The RO should contact the veteran to 
request that he execute a consent to release 
medical information in favor of Orange Park 
Medical Center, in Orange Park, Florida.  
Upon receiving that release, the RO should 
obtain any relevant records for the veteran 
for the period from March 1992 to October 
2000.

3.  The RO is requested to forward the 
veteran's claims folder to the examiner who 
conducted the October 2001 VA orthopedic 
examination (or a suitable substitute if this 
individual is unavailable) for an addendum.  
The examiner is requested to review the 
claims folder in order to render an opinion 
as to whether it is at least as likely as not 
(probability of fifty percent or more) that 
the veteran's current right hip disability is 
related to his military service.  Specific 
attention is invited to the VA records 
following his March 1992 motor vehicle 
accident while on duty for the National 
Guard, for which service connection has been 
established for some residuals.  The examiner 
is asked to provide a complete rationale for 
any opinion expressed.

4.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.


The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

